Citation Nr: 1138792	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-36 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for left ankle condition.

3.  Entitlement to service connection for bilateral wrist condition.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder.

5.  Entitlement to service connection for low back myositis and paravertebral muscle spasm, originally claimed as a low back condition.  

6.  Entitlement to an initial disability rating in excess of 10 percent for the residuals of a right knee meniscal tear with post-traumatic changes to the left tibial plateau.  

7.  Entitlement to a compensable initial disability rating for a right ankle osteochrondal lesion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2005 to October 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, inter alia, denied the Veteran's claims for service connection for left knee, left ankle, bilateral wrist, and low back conditions, and for an acquired psychiatric disorder, and granted her claims for service connection for the residuals of a right meniscal tear with post traumatic changes to the left tibial plateau at a 10 percent disability rating, and for a right ankle osteochrondal lesion rated at 0 percent (noncompensable). 

The Board notes that the Veteran's acquired psychiatric disorder has been variously diagnosed as a depressive disorder, NOS (not otherwise specified), or a bipolar disorder, NOS.  See the VA medical treatment records dated in January 2007 and March 2007.  In this regard, the Board considers the Veteran's claim for service connection for an acquired psychiatric disorder as encompassing all psychiatric disorders evident in the record, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently experience a left knee disorder.

2.  The Veteran does not currently experience a left ankle disorder.

3.  The Veteran does not currently experience a bilateral wrist disorder.

4.  The Veteran experiences a current acquired psychiatric disorder.

5.  There is no competent or credible evidence of any incurring in-service event, onset, or incident that may be related to the Veteran's current acquired psychiatric disorder, nor is there any evidence of a chronic acquired psychiatric disorder during service or continuity of symptomatology of such a disorder after service.

6.  The Veteran's service-connected residuals of a right knee meniscal tear with post-traumatic changes to the left tibial plateau shows evidence of arthritis affecting a single major joint, but do not result in either limitation of motion of flexion to 45 degrees or less, or limitation of extension to 10 degrees or less.  The degree of additional functional loss due to pain, weakness, repetitive motion, and difficulty standing or walking for extended periods does not cause additional functional loss in terms of limitation of the range of motion of the Veteran's right knee.

7.  The Veteran's right knee disability does not manifest with a compensable level of right knee instability or with other separately compensable manifestations. 

8.  The Veteran's right ankle osteochrondal lesion does not manifest with limitation of range of motion of the right ankle or with arthritis affecting a single major joint.  However, the functional effects of the Veteran's right ankle, including pain, limitation of daily activities, use of a cane and pain medication, and inability to drive shows evidence of moderate functional limitation of motion of the left ankle.


CONCLUSIONS OF LAW

1.  A left knee condition was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  A left ankle condition was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  A bilateral wrist condition was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  An acquired psychiatric disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  The criteria for a disability rating in excess of 10 percent for service-connected residuals of a right knee meniscal tear with post-traumatic changes to the left tibial plateau, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2011).

6.  The criteria are met for an initial disability rating of 10 percent for the Veteran's service-connected right ankle osteochrondal lesion.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letters from the agency of original jurisdiction (AOJ) to the Veteran dated in November 2006, and January and May 2007.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing her about the information and evidence not of record that was necessary to substantiate her initial claims; (2) informing her about the information and evidence the VA would seek to provide; and (3) informing her about the information and evidence that she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Regarding the claims for a higher initial rating for the Veteran's service connected right knee and right ankle disorders, this appeal stems from an initial rating assignment, and is not an original increased rating claim.  Therefore, the additional section 5103(a) notice, in particular the notice for increased ratings described by the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), or in the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) case that vacated the Court's previous decision, Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), is simply not required here.

Furthermore, the November 2006, and January and May 2007 letters from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

With regards to the timing of her VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the March 2007 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.  Further, following the issuance of additional documents noting the requirements for a higher initial rating for the Veteran's right knee and right ankle disabilities, the AOJ readjudicated these issues and provided her with a statement of the case (SOC) in October 2007.  

Furthermore, in regards to the Veteran's claim for a higher initial rating for her service connected right knee and right ankle disorders, the Veteran is challenging the initial rating assigned to these disorders following the grant of service connection, which was awarded in the March 2007 rating decision.  As stated by the Court, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess at 491.  Thereafter, once a notice of disagreement (NOD) has been filed, only the notice requirements for rating decisions and statements of the case (SOCs) described within 38 U.S.C. §§ 5104, 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Dingess, 19 Vet. App. at 490.  The Dingess holding was further clarified by a decision recently issued by the Court in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), in which the Court held that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements."  

Regarding the downstream notice elements of the initial ratings for the right knee and ankle disorders currently on appeal, this notice was provided in the May 2007 notice letter, and the October 2007 SOC.  Specifically, these documents provided the Veteran with a summary of the pertinent evidence as to her right knee and right ankle claims, a citation to the pertinent laws and regulations governing a higher initial rating for these disorders, and a summary of the reasons and bases for the AOJ's decision to deny a higher initial rating for these disorders.  Further, the Veteran's representative has shown that she is aware of the necessary elements to demonstrate an increased rating for her service-connected right knee and ankle disorders.  See the June 2011 Informal Brief of Appellant in Appealed Case (Brief).  Therefore, the Veteran is clearly aware of the elements of an increased rating for these disorders and has been provided ample opportunity to submit evidence to support her contentions.  In any event, the Veteran does not contend, nor does the evidence show, that any notification deficiencies, either with respect to timing or content, have resulted in prejudice to the Veteran.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of her VCAA notice.  

In addition to notification, the VA is required to assist the Veteran in finding evidence to support her claims.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), VA treatment records, and VA medical examinations regarding the nature of her current disorders.  The Veteran has submitted personal statements, duplicates of STRs already of record, and certain VA medical treatment records.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has she indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance her claim has been met.

Regarding the severity of the Veteran's right knee and right ankle disorders, the Board acknowledges that the examinations for these disorders were conducted in December 2006 and January 2007.  There is no evidence in the record to show that her service-connected disorders have increased in severity since the time of those examinations.  As such, without evidence that her conditions have worsened since the original VA medical examinations of December 2006 and January 2007, the Board is not required to remand the Veteran's claims for a new VA medical examination.  See VAOPGCPREC 11-95 (April 7, 1995).  Furthermore, the VA medical examinations provided a thorough review of the Veteran's symptoms and history regarding her service-connected disorders and any associated manifestations, as well as the relevant x-ray evidence.  The examiners also addressed the functional effects of her service-connected disorders on her daily life and employment.  As such, the December 2006 and January 2007 VA medical examinations have been adequate for rating purposes.  See 38 C.F.R. § 4.2.  Therefore, the Board concludes that the AOJ has fully complied with the duty to provide the Veteran with a VA medical examination which is adequate to address the service-connected disorders currently on appeal.  

With regard to the Veteran's claims for service connection for left knee, left ankle, and bilateral wrist conditions, and for an acquired psychiatric disorder, the Board notes that no medical opinion obtained with respect to these service connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the standards of McLendon are not met in this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a disability compensation (service connection) claim, the VA must obtain a VA medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Regarding the Veteran's claims for service connection for a left knee, left ankle, and bilateral wrist conditions, the evidence of record simply does not establish competent or credible evidence of any current conditions.  In fact, the probative medical evidence of record indicates that the Veteran does not experience relevant conditions that might be considered for service connection.  In failing the first prong of the McLendon test, the duty to provide a medical etiological opinion has not been triggered regarding these claims.

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, the Veteran has been shown to be experiencing a current acquired psychiatric disorder.  However, there is simply no evidence of any symptoms, relevant causal event (such as a disease or injury), or of any manifestation of such a disorder during the Veteran's service.  Finally, the Veteran has not asserted any basis for connection of such a disorder to her service.  The Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when she has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove her claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Without evidence of any in-service event, or any evidence of a relationship to service, prongs two and three of the McLendon test have not been provided, and there is no requirement for a VA medical opinion regarding the etiology of any current acquired psychiatric disorder.

Therefore, as service and post-service medical records provide no basis to grant the claims, and in fact provide evidence against the claims, the Board finds no basis for a VA examination or medical opinion to be obtained regarding the service connection claims being decided at this time.  Thus, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too broad" the former proposition that competent medical evidence is always required when the determinative issue involves either medical etiology or a medical diagnosis.  492 F.3d at 1376-77.  Instead, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of in-service incurrence sufficient to establish service connection.  Barr, 21 Vet. App. at 310.  Although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Left Knee and Left Ankle Conditions

The Veteran's claims for service connection for left knee and a left ankle conditions will be addressed together, as these claims present similar issues of law and fact.  

Regarding her claim of service connection for a left knee disorder, there is some relevant evidence from the time of her military service.  In this regard, in certain training restriction forms from December 2005, January, February, April, and September 2006 provide some evidence of left knee pain.  A January 2006 STR also indicated that the Veteran reported left knee pain.  Further, a February 2006 STR indicated some evidence of stress changes to the Veteran's left knee.  Finally, a February 2006 x-ray report indicated that there was some evidence of "stress changes" in her shins and left knee.  A March 2006 STR indicated that the Veteran was experiencing some painful grinding and tenderness in her left knee, but record from several weeks later indicated that the Veteran's left knee pain had resolved.  Nevertheless, another x-ray from later that month indicated that the Veteran's left knee showed evidence of an old traumatic injury to the left proximal tibia, but noted that the possibility of a "stress change [could] not be excluded."  However, an April 2006 STR indicated that the Veteran's left knee was normal at that time.  Finally, a June 2006 STR record of a comprehensive evaluation of the Veteran's left knee recorded that the Veteran's left knee did not show any swelling, edema, erythema, warmth, crepitus, tenderness, or muscle spasm.  Her left knee range of motion was normal; there was no anterior drawer sign, no posterior drawer sign, and no weakness.  The Veteran's left knee had no laxity, anterior instability, and the McMurray's test, Apley's compression test, and Apley's distraction test were all negative.  

As such, the Veteran's history during service shows some evidence of a stress injury to the left knee with pain during her service; however, this apparently resolved with no orthopedic findings or diagnosis, despite vigorous review and treatment of the Veteran's complaints.  Regarding the lack of any particular left knee diagnosis, the Veteran's military service treatment records were generated with a view towards ascertaining the appellant's state of physical fitness at that time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history).

Regarding the Veteran's claim for a left ankle disorder, there is no evidence of any treatment of any ankle disorder during her military service.  However, there is some evidence of complaints of pain in relevant areas.  In this regard, the Veteran's entrance examination indicated that the Veteran had bilateral asymptomatic pes planus.  A January and February 2006 STR recorded symptoms of left foot pain and leg pain with some pedal edema.  However, no left ankle condition was ever indicated at any point in her STRs.  Nevertheless, there is some evidence of relevant orthopedic issues during the Veteran's military service regarding her left knee and left ankle.

Even so, the first requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. at 225 (indicating service connection presupposes a current diagnosis of the condition claimed).  In this regard, despite the evidence of in-service complaints and some relevant treatment (although without a diagnosis of any specific left knee or left ankle disorders), the post-service evidence simply does not show that the Veteran experiences any current left knee or ankle disorders which might be considered for service connection.  

In this regard, the Veteran was provided with a general VA medical examination in December 2006 regarding an assessment of her current disorders.  At the time of the December 2006 examination, the VA examiner found no general left lower extremity symptoms or upper extremity symptoms (including the left knee and ankle).  A neurological examination found normal tendon reflexes to the left lower extremity.  

The Veteran was also provided with a general orthopedic examination in January 2007.  At that time, the examiner found there was no limitation of the range of motion of her left knee or left ankle, in any area, nor was any further limitation of motion produced by repetitive use of the joints.  The examiner also provided a through sensory examination of the Veteran's left lower extremity, with all results indicated as normal.  The VA orthopedic examiner did reference the Veteran's "bilateral right ankle condition;" however, this was noted purely in terms of a review of the Veteran's complaints.  In fact, at that time the Veteran reported only a stabbing pain in her (currently service-connected) right ankle.  The examiner provided a left ankle diagnosis as "no pathology found," with "no significant effects."

Finally, the examiner did note the Veteran's assertion of a left knee condition, but indicated that the only diagnosis was of her service-connected right knee lateral meniscal tear (the effects of which are considered below in regards to her rating for her diagnosed and service-connected right knee disorder).  

In summary, the detailed post-service physical examinations of the Veteran have not found any left lower extremity (including her left knee and left ankle) neurological or orthopedic symptoms, nor has any diagnosis been provided despite extensive examination of the Veteran.  Therefore, despite a thorough review of these joints, including assessments of all orthopedic and neurological symptoms, no left lower extremity knee or ankle disorders were found.  Nor has the Veteran described any current left knee or ankle symptoms, which might suffice to show evidence of current relevant disorders.  Again, the Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when she has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 51; accord Wood v. Derwinski, 1 Vet. App. 190, 193.

In conclusion, after her separation from active duty service, the Veteran's VA medical treatment records do not show any evidence of a current disorder affecting her left knee or left ankle.  Therefore, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for her left knee or her left ankle, with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for a Bilateral Wrist Condition

The Veteran asserted her claims for a bilateral wrist condition in December 2006.  At that time, the Veteran did not provide any basis for her assertion that she experiences a current wrist condition, which might be considered for service connection.  

In this regard, there is no evidence of any treatment relevant to any bilateral wrist disorder at any time during her military service or after her discharge from active military service.

The Veteran was provided with a general VA medical examination in December 2006 regarding an assessment of her current disorders.  At the time of the December 2006 VA medical examination, the examiner found no upper extremity symptoms.  Further, the Veteran's upper extremity neurological responses were all indicated as normal.  In addition, a general VA orthopedic examination was provided to the Veteran in January 2007.  At that time, the examiner referenced the Veteran's complaints of a "bilateral wrist condition," indicated as intermittent pain beginning in "late 2006."  However, at that time the examiner found that there was no limitation of the range of motion of the Veteran's wrists, nor was any further limitation of motion produced by repetitive use of the joints.  Further, the January 2007 examination of the spine found, normal sensory responses in the upper extremities.  The examiner concluded the bilateral wrist diagnosis as "no pathology found" with no significant effects.

In summary, the detailed physical examinations of the Veteran that have been conducted have not found any upper extremity (including her wrists) neurological or orthopedic symptoms.  Further, the x-ray of the wrists found normal results.  The only evidence of any symptoms affecting these joints is the Veteran's report of periodic wrist pain at the time of her January 2007 VA medical examination.  Pain by itself, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Therefore, despite a thorough review of her wrists including assessments of all orthopedic and neurological symptoms, no bilateral wrist disorder has been found.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.

In conclusion, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for her wrists, with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for an Acquired Psychiatric Disorder 

The Veteran has also claimed to be experiencing a current psychiatric disorder due to her military service. 

Again, a claim for service connection requires evidence of a current disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, the Veteran's VA psychiatric examination of January 2007 indicated a diagnosis of a "depressive disorder, NOS [not otherwise specified]."  A subsequent VA medical treatment record dated in March 2007 indicated a diagnosis of a "bipolar disorder NOS."  Further VA medical treatment records indicate ongoing treatment for these disorders, including hospitalization due to evidence of attempts at "self harm" in May 2007, and a suicide attempt in October 2007.  As such, there is clearly evidence of a current acquired psychiatric disorder that may be considered for service connection.

Therefore, there must be evidence to show a connection, or "nexus" between her experiences in service and her current acquired psychiatric disorder.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In this regard, there is no evidence of any relevant treatment or symptoms in service, nor has the Veteran submitted any evidence of any incurring events during her military service.  Shedden, 381 F.3d at 1167.  Further, the in-service and post-service medical and lay evidence of record does not provide competent or credible evidence of a chronic acquired psychiatric disorder during her military service or continuity of any psychiatric symptomatology from service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  In fact, there is no evidence of an incurring event, treatment, or disorder during the Veteran's active military service.  Without credible evidence of a chronic acquired psychiatric disorder in service or of continuity of symptomatology of such a disorder after the Veteran's release from service, there must be evidence to show a connection, or "nexus" between her experiences in service and her current disorder.  Shedden, 381 F.3d at 1167.  As indicated above, there is no such evidence, nor has the Veteran provided any such evidence or indicated any basis for her assertion that her current acquired psychiatric disorder might be connected to her military service.  Again, the Board reiterates that a claimant cannot remain passive when she has relevant information.  Wamhoff v. Brown, 8 Vet. App. at 522; accord Wood v. Derwinski, 1 Vet. App. at 193.  Finally, there is no medical evidence of any connection between the Veteran's military service and her currently diagnosed acquired psychiatric disorders.  Shedden, 381 F.3d at 1167.

In conclusion, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for an acquired psychiatric disorder, with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for her right knee and right ankle disorders, the Board is required to evaluate all the evidence of record reflecting the period between the effective date of the initial grant of service connection for this disorder until the present.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of her award when her disabilities have been more severe than at others.  Id. at 126.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Arthritis due to trauma must be established by x-ray evidence.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Analysis - Higher Initial Disability Rating for the Service-Connected Residuals of a Right Meniscal Tear with Post traumatic Changes to the Left Tibial Plateau

The Veteran was granted an initial rating of 10 percent for her right knee disability under Diagnostic Code 5010-5257 for her right knee disability in the March 2007 rating decision.  The Veteran appealed the initial rating decision, contending that her right knee disability warrants a higher initial rating.  

The Veteran was diagnosed with right knee patellofemoral pain syndrome during her military service, and a January 2007 magnetic resonance imaging (MRI) study revealed "[p]osttrumatic changes... [to the] lateral tibial plateau with a lateral meniscal tear."  As such, the Veteran was assigned an initial rating for 5010-5257.  Diagnostic Code 5010 is designated to be used in cases of traumatic arthritis and is to be evaluated the same as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a.  Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved, with other provisions in the absence of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Id.

Limitation of motion of a knee joint is contemplated under Diagnostic Codes 5260, 5261.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.

Concerning this, the evidence of record does not support a higher rating beyond noncompensable under Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.7.  In this regard, the Veteran was provided with a VA orthopedic examination in January 2007, which found that the Veteran experienced a range of extension to flexion of the right knee of 0 to 140 degrees, actively and passively, with no additional limitation of motion on repetitive use of the joint.  As such, the Veteran's orthopedic limitations of motion do not rise to the level of a compensable disability rating due to limitation of motion.  

However, as indicated above, when considering a rating for limitation of motion of a joint the Board is also directed to consider the functional effects of the disability.  In this regard, a November 2006 VA medical treatment record reported chronic right knee pain with an intensity of 6 out of 10, which restricted the Veteran's ambulation, increased when standing up, and reduced her ability to remain in the same position for a long time.  

The Veteran was also provided a relevant VA medical examination in December 2006, at which time the examiner noted that the Veteran experienced a right leg trauma during her service, after which she was unable to walk for several days, and was treated with painkillers, crutches, physical therapy, and rest.  The examiner noted that the Veteran reported a worsening of her right leg condition, significant pain, an inability to drive, and had begun use of a cane.  The Veteran indicated that her disability prevented her from engaging in normal activities of daily living.  The examiner noted pain, deformity, limited motion, and swelling of the right knee, with calf pain, fatigability, edema, and aching.  The examiner noted that this impaired her walking and standing.  The examiner noted that there was no evidence of muscle weakness, atrophy, or spasm.  There was no evidence of additional limitation of motion on repetitive use of the joint due to pain, fatigue, weakness, or lack of endurance, further the neurological examination revealed normal coordination and orientation, with normal tendon reflexes.  The examiner noted that the Veteran is not currently employed.

The examiner also provided a thorough review of the functional effects of the Veteran's right knee disorder, which included problems lifting and carrying, decreased strength, and pain.  The Veteran's right knee disability had severe effects on her driving, moderate effects on her ability to perform chores, shop, recreate, had mild effects on her ability to bathe, and prevented her from exercising or participating in sports.  The Veteran was also indicated as being unable to stand for prolonged periods of time, and her knee pain prevented her from ambulating or participating in every-day living activities.  

The Veteran was also provided with a VA orthopedic examination in January 2007.  At that time, the examiner noted that the Veteran reported that her right knee caused her to experience instability, stiffness, and weakness, with weekly locking episodes, but no dislocation or subluxation.  The Veteran was indicated as experiencing severe flare-ups with discomfort, swelling, and tenderness every 1 to 2 days.  She was indicated as experiencing crepitus, and tenderness with grinding of the joint.  The examiner indicated that the right lower extremity neurological testing was normal.  The examiner noted that the Veteran's right knee disability prevented her from participating in exercise and sports, and caused severe effects to her ability to perform chores and shop, moderate effects to her ability to travel, and mild effects on her ability to recreate.  The January 2007 examiner also noted that the Veteran was able to stand for up to one hour, and walk up to a quarter of a mile.  

As such, the Board acknowledges that the Veteran experiences pain and crepitus in her right knee which may be aggravated by flare-ups.  However, none of this evidence shows that the Veteran's pain or other limitations of motion of her right knee causes her to experience additional restrictions of the range of motion of the right knee, such that a higher initial rating is warranted under Diagnostic Codes 5260 or 5261.  In fact, the VA orthopedic examination of January 2007 specifically indicated that repetitive motion testing of the Veteran's right knee did not cause additional limitation of the range of motion of the joint, such that a higher initial rating for her right knee is not warranted due to functional limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  As such, there is no objective clinical indication the Veteran has symptoms causing functional limitation of the Veteran's range of motion to a degree that would support a higher initial rating in excess of 10 percent for the Veteran's service-connected right knee disability.  Id.

However, as noted above, the Veteran has been diagnosed with a posttraumatic changes of the right knee.  See the January 2007 MRI.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  Read together, Diagnostic Codes 5003, 5010, and 38 C.F.R. § 4.59 provide that painful motion due to traumatic arthritis, which is established by x-ray or the equivalent, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Given that the Veteran's positive diagnosis of arthritis has been confirmed by the MRI evidence, the Veteran is entitled to a 10 percent rating under application of Diagnostic Code 5010, but no more.  38 C.F.R. § 4.71a.

Accordingly, the Board concludes that the preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's right knee disability due to limitation of the range of motion of the joint and all other combined functional effects evident in the record.  38 C.F.R. § 4.3.  The Board adds it does not find that the Veteran's service-connected right knee disability on appeal should be increased for any other separate period based on the facts found during the appeal period.  Fenderson, 12 Vet. App at 125-26.  Since the effective date of her award of service connection for a right knee disability there has been no discernable fluctuation in the severity of her rating, so the Board finds no basis to "stage" her right knee rating.

Analysis - Separate Manifestations of the Veteran's Right Knee Disability

The Board notes that the January 2007 VA orthopedic examination noted that the Veteran reported experiencing symptoms of instability and weekly locking, which may also be considered under Diagnostic Code 5257, and 5259.  38 C.F.R. § 4.71a.  In this regard, the Board notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).  Therefore, the separate manifestations of the Veteran's right knee disability will be addressed through the following analysis.

According to Diagnostic Code 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of this joint, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Therefore, as indicated above, the January 2007 VA orthopedic examination recorded the Veteran's assertion of right knee instability.  The examiner also provided further review of this issue, noting the evidence of crepitation, clicking, snaps, and grinding.  The examiner also found a positive McMurray's test (consistent with the MRI evidence of a lateral meniscal tear), which caused lateral joint line pain.  However, the examiner thoroughly reviewed the stability of the Veteran's right knee with normal results and concluded that the Veteran's right knee did not, in fact, show evidence of right knee instability.  Further, the examiner concluded that the Veteran's right knee did not show evidence of effusion, dislocation, or locking.

The Board acknowledges that the Veteran is competent to indicate experiencing instability and locking of her right knee.  Layno, 6 Vet. App. at 469; see also 38 C.F.R. § 3.159(a)(2).  However, the Veteran's credibility affects the weight to be given to her testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. at 510-511.  The Board emphasizes that personal interest may affect the credibility, but not the competency, of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this instance, the Veteran's interest in describing the severity and affects of her right knee disability are liable to be influenced by her direct financial interest in her rating, resulting in her description presenting a more extreme view of her service-connected disability than is warranted by a disinterested clinical review of the joint.  As such, the Board finds that the Veteran's statements regarding instability and locking, in consideration of her self-interested report, of reduced credibility.  On the other hand, the January 2007 VA medical examination was conducted by a medical professional, with a directive to specifically review the extent of the effects of the Veteran's service-connected right knee disability.  Therefore, the January 2007 VA orthopedic examination report is considered to be of greater probative weight in terms of the symptoms of the Veteran's residuals on an in-service knee injury.  As such, the Board concludes that the credible evidence of record shows the Veteran's right knee disability does not manifest with lateral instability or subluxation.

As such, the probative evidence of record indicates that the Veteran's right knee disability does not cause instability that rises to the level of a compensable rating under Diagnostic Code 5257.  Simply put, the Veteran's report of some locking and instability in her right knee, does not provide probative evidence of even "slight" lateral instability or subluxation to allow for a separate compensable rating under Diagnostic Code 5257.  38 C.F.R. § 4.3.

There is no evidence of any diagnosis of anklyosis (Diagnostic Code 5256), or dislocated cartilage (Diagnostic Code 5257), or impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263) affecting the Veteran's right knee.  Therefore, these Diagnostic Codes are also not for application.  See Butts v. Brown, 5 Vet. App. 532, 540 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence). 

Further, Diagnostic Code 5259 provides for a maximum 10 percent rating for symptomatic knee disability following removal of the semilunar cartilage.  38 C.F.R. § 4.71a.  In this regard there is no evidence of removal of the cartilage.  In fact, the January 2007 MRI indicated that the Veteran's right knee cartilage was "well-preserved."  Further, the VA Office of General Counsel has interpreted that Diagnostic Code 5259 "requires consideration of [38 C.F.R. §§] 4.40 and 4.45 because removal of the semilunar cartilage may result in complications producing loss of motion."  VAOPGCPREC 9-98 at 5 (Aug. 14, 1998).  Thus, as this code contemplates limitation of motion, for which the Veteran has already been compensated, the Board notes that a separate rating under Diagnostic Code 5259 would violate the rule against pyramiding.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. at 261-62.

In summary, the Board finds that the evidence does not support any separate additional disability ratings under another rating code, for the Veteran's service-connected residuals of a right knee injury.  38 C.F.R. § 4.3.

Extraschedular Rating for Veteran's Service-Connected Right Knee Disability

The Court recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  In this case, the Veteran's functional impairment shown in the record caused by her right knee disability are specifically incorporated in the rating criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 at 206.  With the applicable rating criteria requiring consideration of these elements of the Veteran's disability, an extraschedular analysis is moot.  

However, even if the Board were to concede that the rating criteria do not address all of the effects of the Veteran's service-connected right knee disability, the evidence of record does not show exceptional or unusual circumstances, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  The VA medical examinations of December 2006 and January 2007 have noted some evidence of functional effects of the Veteran's right knee disability, including preventing some everyday activities, including driving, sports, and recreation.  Further, the December 2006 VA medical examination indicated that the Veteran is currently unemployed.  However, there is no evidence that the Veteran's current unemployed status is directly due to her right knee disability, despite the discomfort and limitations of her activities due to her right knee disorder.  Further, there is no evidence of inpatient treatment or hospitalization for her right knee disability.  As such, the evidence does not show exceptional or unusual circumstances, such as interference with work or frequent hospitalization to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  

Therefore, the evidence of record simply does not warrant an extraschedular rating.  In reaching this conclusion, the Board notes that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Analysis - Compensable Initial Disability Rating for the Veteran's Right Ankle Osteochrondal Lesion

The Veteran was granted service connection for a right ankle osteochrondal lesion under Diagnostic Code 5271 (for limitation of motion of the ankle) with a noncompensable disability rating.  38 C.F.R. § 4.71a.  An in-service MRI study of March 2006 showed a medial talar dome osteochondral lesion.  The Veteran currently seeks a compensable disability rating for this disability.  

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  Again, the words "moderate" or "marked" are not defined in Diagnostic Code 5271.  Rather than apply a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

The Veteran was provided with a VA orthopedic examination in January 2007, which found that the Veteran's right ankle had a range of motion of dorsiflexion from 0 to 20 degrees, plantar flexion of 0 to 45 degrees, with no additional limitation of motion due to repetitive use of the joint.  As such, the Veteran's right ankle limitation of motion does not rise to a compensable level under direct application of the rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

However, as with the Veteran's right knee, the Board is also directed to consider functional limitations due to her right ankle disorder.  In this regard, at the time of the December 2006 examination, the Veteran was indicated as experiencing severe pain, being unable to drive, and requiring use of a cane, as well as using painkillers.  The examiner noted symptoms of calf pain, heaviness, fatigability, edema, and aches.  Further, the Veteran's right ankle impaired her walking and standing.  The examiner indicated that repetitive motion did not cause any additional limitation of motion due to pain, fatigue, weakness, or lack of endurance.  There was no evidence of neurological effects to the Veteran's right ankle.  The examiner also provided a thorough review of the functional effects of the Veteran's right ankle disorder, which included problems lifting and carrying, decreased strength, and pain.  The Veteran's right ankle disability had severe effects on her driving, moderate effects on her ability to perform chores, shop, recreate, had mild effects on her ability to bathe, and prevented her from exercising or participating in sports.  The Veteran was indicated as being unable to stand for prolonged periods of time, and prevented her from ambulating or participating in every-day living activities.  

The Veteran was also provided with a VA orthopedic examination in January 2007.  The examiner noted that the Veteran was only able to stand for up to one hour and walk only one quarter of a mile.  The Veteran reported instability, pain, stiffness, and weakness.  However, the examiner noted that the Veteran's right ankle showed evidence of tenderness, but no instability or tendon abnormality.  The December 2006 x-ray indicated that the Veteran's right ankle had normal bony mineralization and preservation of the joint spaces, and the soft tissues were unremarkable.  The examiner indicated that the Veteran's right ankle disability prevented her from participating in exercise and sports, and caused severe effects to her ability to perform chores and shop, moderate effects to her ability to travel, and mild effects on her ability to recreate.  

As such, the Veteran's service-connected residuals of a fracture of the right distal fibula clearly manifest with functional effects.  In this instance, granting the Veteran the benefit of the doubt, the Board concludes that the Veteran experiences moderate functional limitation of motion of her right ankle, and is therefore entitled to an initial 10 percent rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

However, the Board finds that there is no cause to separately evaluate the Veteran's disabilities under Diagnostic Code 5003 (indicating that arthritis must be confirmed by x-ray evidence).  38 C.F.R. §§ 4.59, 4.71a.  Finally, the Board notes that there is no evidence of ankylosis of the ankle.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007).  There is also no evidence of malunion of the os calcis with an associated deformity (Diagnostic Code 5273), or any astragalectomy (Diagnostic Code 5274).  See Butts v. Brown, 5 Vet. App. at 540.  Therefore, there is no other code under which the Veteran might be entitled to a higher rating than the one currently assigned.

In conclusion, the Board concludes that a compensable 10 percent rating is warranted for the Veteran's right ankle disorder, based on the functional limitations caused by her service-connected right ankle disability.  38 C.F.R. §§ 4.3, 4.7.  The Board adds it does not find that the Veteran's service-connected right ankle disability on appeal should be increased for any other separate period based on the facts found during the appeal period.  Fenderson, 12 Vet. App at 125-26.  Since the effective date of her award of service connection for a right ankle disability there has been no discernable fluctuation in the severity of her rating, so the Board finds no basis to "stage" her right ankle rating.

Extraschedular Rating for Veteran's Right Ankle Osteochrondal Lesion

As previously indicated, the Court recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  In this case, the Veteran's functional impairment shown in the record caused by her right ankle disability are specifically incorporated in the rating criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 at 206.  With the applicable rating criteria requiring consideration of these elements of the Veteran's disability, an extraschedular analysis is moot.  

However, even if the Board were to concede that the rating criteria do not address all of the effects of the Veteran's service-connected right ankle disability, the evidence of record does not show exceptional or unusual circumstances, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  The VA medical examinations of December 2006 and January 2007 have noted some evidence of functional effects of the Veteran's right ankle disability, including preventing some everyday activities, including driving, sports, and recreation.  Further, the December 2006 VA medical examination indicated that the Veteran is currently unemployed.  However, there is no evidence that the Veteran's current unemployed status is directly due to her right ankle disability, despite the discomfort and limitations of her activities.  Further, there is no evidence of inpatient treatment or hospitalization for her right ankle disability.  As such, the evidence does not show exceptional or unusual circumstances, such as interference with work or frequent hospitalization to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  

Therefore, the evidence of record simply does not warrant an extraschedular rating.  In reaching this conclusion, the Board notes that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

Service connection for a left knee condition is denied.

Service connection for a left ankle condition is denied.

Service connection for bilateral wrist condition is denied.

Service connection for an acquired psychiatric disorder is denied.

An initial rating in excess of 10 percent for the Veteran's service-connected right knee meniscal tear with post-traumatic changes to the left tibial plateau is denied.

An initial compensable disability rating of 10 percent for the Veteran's service-connected right ankle osteochrondal lesion is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

The Veteran has asserted that she currently experiences a back disorder due to her military service.  

The Veteran was provided with a VA medical examination in January 2007 that, in conjunction with an x-ray report, diagnosed the Veteran with "low back myositis," and a "paravertebral muscle spasm."  There is no evidence of any in-service treatment for a back disorder, in fact, an STR from February 2006 indicated that the Veteran's low back was "OK," and an x-ray report from the same month indicated that the Veteran's spine was "unremarkable."  Further, at the time of her separation from active military service, the Veteran completed a separation history wherein she did not report any relevant history.  Finally, the Board notes that the VA orthopedic examination of January 2007 indicated that the Veteran's reported "suffering of low back problems since last year.  No associated trauma, fall, or any other event."  The pain was indicated as being "on and off," and she never "went to SC [sick call]" for this condition.  

The minimum standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As such, the standard for requiring a VA medical examination is quite low.  Further, the Board notes that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

In this regard, the examiner indicated that the Veteran's back pain was not associated with any trauma, fall, or other event.  However, the Veteran did experience a fall in November 2005, with subsequent right lower extremity issues which were service-connected by a March 2007 rating decision.  Therefore, although the STRs indicate that her spine was found to be normal during service, the examiner did not acknowledge the relevant history of a fall with the subsequent grant of service connection for right knee and right ankle disorders, nor did the examiner address the possibility of development of a back disorder as secondary to or aggravated by the service-connected right knee and right ankle disorders.  Therefore, a further addendum and explanation is required regarding the Veteran's claim for service connection for a back disorder.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA medical treatment records relevant to the Veteran's back disorder, dating from October 2007, as this is the most recent VA treatment record associated with the claims file.  If these records are unavailable, do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required and must be associated with the claims file.  

2.	Arrange for the January 2007 VA orthopedic examiner, if available, to provide an addendum to the January 2007 examination report.  The claims folder and a copy of this remand must be made available to the examiner for review.  The examiner must specifically answer the following questions:

A)	Is it at least as likely as not that the Veteran's currently diagnosed low back disability was caused by her in-service fall?  

	In answering this question please review the evidence related to the Veteran's in-service injury and treatment for resulting right lower extremity disabilities.  

B)	Is it at least as likely as not that the Veteran's low back disability is caused by her service-connected right knee and ankle disorders?

C)	Is it at least as likely as not that the Veteran's low back disability is aggravated beyond its natural progression by her service-connected right knee and ankle disorders?

D)	If so, to the extent possible, please identify the baseline level of the back disorder (prior to aggravation) and the permanent, measurable increase in the severity of the low back disability.

E)	Please provide a complete explanation for any conclusions provided.  If any of the above questions cannot be answered, please explain why.

	A further VA medical examination is not necessary in order to provide the requested opinion unless the April 2010 physician is unavailable, or deems another examination necessary to render the opinion requested.  If the April 2010 VA medical examiner is unavailable, a new examination is required to answer the above questions.

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible.  

3.	Then, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

4.	Readjudicate the Veteran's claim for service connection for a low back disability.  If this claim is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC) that includes a summary of the evidence and discussion of all pertinent regulations.  Adjudication of the service connection claim for a low back disability should consider the applicability of 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Veteran and her representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.  

The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


